Citation Nr: 1015414	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2010, and a 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
vertigo, which he has claimed is secondary to his service 
connection hearing loss and tinnitus.  

The Veteran's VA physician, Dr. R.J., has opined that the 
Veteran's vertigo appears to be related to his hearing loss 
and tinnitus and that it was caused by in service noise 
exposure.  Unfortunately, Dr. R.J. has not offered any 
rationale for his conclusions, and a medical opinion that 
contains only data and conclusions is accorded little, if 
any, weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008). 

Additionally, the Veteran was afforded a VA examination in 
August 2009.  The examiner diagnosed the Veteran with 
vestibulopathy and stated that it is medically impossible to 
relate the Veteran's vertigo with his in-service noise 
exposure.  The examiner explained that there was no event 
during service that would indicate a relationship between the 
Veteran's dizziness and trauma and noted that the Veteran's 
vertigo did not manifest until approximately eight years 
after service.  However, it does not appear that examiner 
considered whether even if the Veteran's noise exposure in 
service did not directly cause the Veteran's vestibulopathy, 
his vertigo could be aggravated by his hearing loss and 
tinnitus.  

Given the VA examiner's failure to consider aggravation and 
the unsubstantiated opinion of the Veteran's treating 
physician finding a relationship between the Veteran's 
vertigo and his service connected tinnitus and hearing loss, 
the Board finds that a remand is warranted to obtain a new VA 
medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded another 
VA medical opinion regarding the etiology 
of his vertigo.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's vertigo was caused or 
aggravated by the Veteran's active 
service, including by his service 
connected tinnitus and hearing loss.  

If the examiner determines that the 
Veteran's vertigo disability increased in 
severity beyond the natural course of that 
disability due to the Veteran's service 
connected tinnitus and hearing loss, the 
examiner should determine, if possible, 
the baseline severity of the Veteran's 
vertigo before it was first aggravated by 
another disability.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  


2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

